                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 REGINALD FUNCHES,

          Plaintiff,                                                      ORDER
    v.
                                                                 Case No. 19-cv-992-wmc
 DANE COUNTY JAIL MEDICAL STAFF,

          Defendant.


         On December 20, 2019, I assessed plaintiff Reginald Funches an initial partial payment

of $1.80 due by January 10, 2020. Dkt. 5. Plaintiff has submitted a letter indicating that he

is currently not able to pay the $1.80 initial partial payment. Dkt. 6. After re-evaluating the

information for the relevant time period from plaintiff’s trust fund account statement and

plaintiff’s letter, it appears that plaintiff presently has no means with which to pay the filing

fee or to make an initial partial payment. Under these circumstances, the court will grant

plaintiff’s motion for leave to proceed without prepayment of the filing fee, but will not assess

an initial partial filing fee. Even if this court ultimately determines that plaintiff’s complaint

cannot go forward, plaintiff is advised that the full $350 filing fee for indigent litigants remains

plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Reginald Funches for leave to proceed without

prepayment of the filing fee is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 8th day of January, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
